KEY EXECUTIVE EMPLOYMENT AGREEMENT

This Key Executive Employment Agreement (“Agreement”) is effective as of January
1, 2018, between Impac Mortgage Corp., a California Corporation and Impac
Mortgage Holdings, Inc. (“IMH”), a Maryland corporation, (jointly referred to as
“Employer”) and George Mangiaracina (“Employee”) on the following terms and
conditions.

WHEREAS, Employer engages in the business of providing residential mortgages to
individuals;

WHEREAS Employee desires to become employed by Employer as President of Employer
and its related subsidiaries on the terms and conditions set forth in this
Agreement; and

WHEREAS Employer desires the services of Employee in order to obtain his
specialized experience, abilities, and knowledge and is therefore willing to
engage his services on the terms and conditions set forth below.

THEREFORE, in consideration of the above recitals and of the mutual promises and
conditions in this Agreement and for other valuable consideration, receipt of
which is hereby acknowledged, it is agreed as follows:

1. Term of Employment.

The initial term of Employee under this Agreement shall begin on January 1, 2018
and end on December 31, 2019 (the “Initial Term”) and does not extend
automatically.  The Initial Term, together with any extensions agreed to in
writing by an amendment signed by Employer and Employee, is hereinafter referred
to as the “Term.”

2. Place of Employment.

Unless the parties agree otherwise in writing, during the Term, Employee shall
perform the services he is required to perform under this Agreement at
Employer’s offices, located in Orange County, California, provided, however,
that Employer may from time to time require Employee to travel temporarily to
other locations on Employer’s business.

3. Duties.

a. Employer shall employ Employee as the President of Employer and its related
subsidiaries, and Employee shall perform such duties as customarily required of
such a position, as identified in Exhibit A to this agreement.  Employee will
initially report to Joseph Tomkinson.

b. The employment relationship between the parties shall be governed by the
general employment policies and practices of Employer, as they may be amended
from time to time, including but not limited to those relating to protecting
confidential information and assignment of inventions and those pertaining to
legal compliance and business ethics, provided, however, that when the terms of
this Agreement differ from or conflict with Employer’s general employment
policies or practices, this Agreement shall control.





--------------------------------------------------------------------------------

 



4. Outside Business Activities.

Subject to the terms and conditions set forth in this Agreement, Employer agrees
to employ Employee as the President of Employer and its subsidiaries, and
Employee hereby accepts this employment.  During the Term, Employee shall devote
his full-time and best efforts to performing his duties to Employer’s business
and affairs.

5. Time and Effort Required.

During the Term, Employee shall devote such time, interest, and effort to the
performance of this Agreement as may, in the view of Employer, be fairly and
reasonably necessary.  Employee commits to move to California by the end of 2018
to be able to commit sufficient time to be present at the Company to carry out
his duties hereunder.  Employee does not need to become a California resident to
satisfy this requirement.

6. Competitive Activities.

During the Term, Employee shall not, directly or indirectly, whether as partner,
employee, creditor, shareholder, or otherwise, promote, participate, or engage
in any activity or other business competitive with Employer’s business.

7. Base Salary.

Employee shall receive for services rendered an annual base salary of
$750,000.00 payable on a semi-monthly basis in accordance with Employer’s normal
payroll practices, subject to all applicable tax withholdings and other
authorized deductions.

Employee may elect to defer any portion of his Base Salary, Executive Bonus or
Annual Bonus into an approved Employer sponsored deferred compensation plan,
provided that Employer has no obligation to provide such a deferred compensation
plan.

8. Bonus Compensation.

In addition to the base salary, Employer will be eligible to receive the
following Bonus Compensation, subject to all applicable tax withholdings and
other authorized deductions;

a. Executive Bonus.  Employee will receive bonuses of $375,000 on April 1, 2018
and also on October 1, 2018.  Also, on December 1, 2019 Employee will receive a
bonus of $750,000.

b. Annual Bonus.  Employee will be eligible for a discretionary Annual Bonus to
be communicated to Employee by December 31 of 2018 and 2019.  The amount of such
a bonus, if any, will be in the complete and sole discretion of the Board of
Directors of IMH.  If such a Bonus is declared, then the first $250,000 of such
a bonus shall be paid in cash.  Said payment will be made with 20% of it paid by
January 31 and the balance of the cash paid within 10 of the date the 10K is
filed by IMH.  Any amount in excess of $250,000 shall be paid one half in cash
and one half shall be paid in Restricted IMH stock.  The amount of stock will be
determined by valuing the stock at the average closing price of the stock on the
20 trading days prior to that year’s 10K filing.  Any such stock will then vest
on the yearly anniversary date starting one year after the grant and



--------------------------------------------------------------------------------

 



shall be in 3 equal installments over the following 3 years.  ( See Exhibit B
for an example).  This discretionary Bonus shall be based upon predetermined
criteria being achieved.  In order to be eligible for an Annual Bonus the
Employee must be actively employed by Employer (without consideration for any
extended salary or severance) on December 31 of the year in which he is seeking
an Annual Bonus.  The criteria for 2018 shall be as follows and the criteria for
2019 shall be as preagreed by the parties , which preagreement shall be
completed on or before December 1, 2018:

1. Execution of “The Strategic Discussion, Mission Critical Initiatives and
Vision for 2018” presented by Employee to the Board of Directors in January,
2018, with updated initiatives and financial projections for 2019 to be
presented in the Fourth Quarter of 2018.

2. Assisting the CFO with addressing the Key Risk Areas as identified in the
“Enterprise Risk Management Update” presented by the CRO to the Board of
Directors in January, 2018.

3. Assisting the CFO with addressing the “Internal Audit and Sox Status Report”
presented by the Head of Internal Audit to the Board of Directors in January,
2018.

4. Improving the overall performance and direction of the Company as measured by
GAAP and operating income, capital raise activities, merchant banking
activities, including merger, acquisition and business combinations, and with
respect to 2019, the performance of IMH stock.

9. Stock Options.

a. Employee will be eligible to participate in the stock option program of
Employer’s parent company, Impac Mortgage Holdings, Inc. (“Parent
Company”).  Grants under this program are typically made annually and are up to
the complete discretion of the Board of Directors of the Parent Company.

b. The terms and conditions of the stock options are subject to the standard
terms and conditions of the plan under which the stock options are issued to all
Company employees.  If a conflict arises between this Agreement and any such
option agreement or plan, the option agreement and plan shall govern.

10. Additional Benefits.

During the Term, Employee shall be entitled to receive ail other benefits of
employment generally available to Employer’s other employees when and as he
becomes eligible for them, including, medical, dental, life, and disability
insurance benefits.

Employer reserves the right to modify, suspend, or discontinue any and all of
the above benefit plans, policies, and practices at any time without notice to
or recourse by Employee, as long as such action is taken generally with respect
to other similarly situated persons and does not single out Employee.

11. Vacation.





--------------------------------------------------------------------------------

 



Employee shall be entitled to accrue 10 hours of vacation total paid off time
per each pay period and otherwise in accordance with Employer’s policies and
practices in effect with respect to Employer’s other employees.  The days
selected for Employee’s vacation shall be mutually agreeable to Employer and
Employee so that Employer’s business operations will not be unduly interrupted.

12. Expense Reimbursement.

During the Term, Employer shall reimburse Employee promptly for reasonable and
necessary business expenses made and substantiated in accordance with applicable
law and the policies and procedures established from time to time by Employer
with respect to Employer’s other employees.  Employer shall furnish Employee
with reasonable office space, assistance, and facilities, in addition Employer
will make available reasonably acceptable Company corporate housing for Employee
until December 31, 2018.

13. Ownership of Intangibles and Confidential Proprietary Information
Obligations.

Simultaneously with executing this Agreement, Employee agrees to execute the
Employer’s Confidentiality, Non-Disclosure, and Non-Recruiting Agreement and
Employee Assignment of Interest in Inventions Agreement, a copy of which is
attached hereto and incorporated herein as Exhibit C.

14. Indemnification by Employer.

Employer shall, to the maximum extent permitted by law, indemnify and hold
Employee harmless for any acts or decisions made in good faith while performing
services for Employer.  Employer is currently in the process of preparing and
providing new Indemnity Agreements to its Officers and Directors and Employee
will be provided and given the same Indemnification rights provided to such
Officers and Directors, however it is understood that such indemnification
rights will not be applicable as to any action brought against Employee by
Employer.  Until such time as the new Indemnity Agreement is provided to
Employee, Employer shall pay and advance, subject to any legal limitations, all
expenses, including reasonable attorneys fees and costs of court approved
settlements, actually and necessarily incurred by Employee in connection with
the defense of any action, suit or proceed and in connection with any appeal
that has been brought against Employee by reason of his service as an officer or
agent of Employer, with the exception of any action brought against Employee by
Employer

15. Termination of Employment; Termination Date.

The date on which Employee’s employment by Employer is deemed to have ceased, as
defined in the provisions below ( or upon the Term of this Agreement being
reached), is referred to as the “Termination Date.”

16. Termination Without Cause With Severance Payment.

a. Employer may terminate Employee without Cause (as defined herein) by
providing Employee with written notice thereof.





--------------------------------------------------------------------------------

 



b. If Employee’s employment is terminated under this Section , Employee shall
receive payment for any unpaid Executive Bonus, plus the pro-rata remainder of
his Base Salary from the Termination Date to December 31, 2019, plus a Severance
Payment of $750,000 along with any unpaid amounts for all accrued salary,
vacation time, and benefits under benefit plans of Employer through the
Termination Date, which for purposes of this Section shall be the date specified
in the notice from Employer and Employer shall pay the premium for COBRA
insurance coverage for Employee and his family for 6 months for such coverage as
was previously provided to Employee.  Any restricted stock grants to Employee
prior to that date which have not yet vested shall continue to vest over the
remaining vesting schedule.  To receive the benefits under this Section Employee
must execute a general release in favor of Employer in a form acceptable to
Employer.  A sample of the release is attached hereto as Exhibit D, but it is
subject to Employer’s right to reasonably modify that document in the future.

c. After the Termination Date, Employer shall not pay to Employee any other
compensation or payment of any kind.  Except as otherwise provided in this
Section , all other benefits provided by Employer to Employee under this
Agreement or otherwise shall cease as of the Termination Date.

d. The payments to be paid under Section 15a for the remainder of the Base
Salary, Executive Bonus, Annual Bonus if declared and not yet paid and Severance
shall be paid within 30 days of the Termination Date.

17. Termination for Cause by Employee.

In the event of substantial diminution in Employee’s duties, authority, pay or
responsibilities, without organizational performance or market justification as
determined by Employer, if someone other than Employee is designated as CEO of
Employer upon the resignation or termination of employment of Joseph Tomkinson
or in the event of a sale ( including a sale of all or substantially all of its
assets) or change in control of IMH, Employee may terminate his employment for
cause, provided, however, that Employee shall give Employer 30 days’ written
notice before any such termination, specifying the nature of the circumstance
allegedly justifying such termination by Employee, and Employer shall have until
the end of such 30-day period to cure such circumstances in all material
respects.  A termination in these circumstances shall be treated as a
termination without cause, and Employee shall be entitled to the severance
payment and benefits as set forth in Section 15b, above and Employer shall pay
the premiums for Employee’s insurance coverage under COBRA for the same
insurance coverage provided by Employer to Employee and his family for 6 months
for such coverage previously provided to Employee and his family, as then
provided by Employer.  The Termination Date under this Section 17 shall be the
day after the 30- day cure period expires if Employer fails to cure those
circumstances in all material respects by the expiration of that cure period.

18. Termination for Cause by Employer.

a. Termination; Payment of Accrued Salary, Unused Vacation Time and
Benefits.  Employer may terminate Employee’s employment with Employer at any
time for Cause (as defined below), provided, however, that (i) Employer shall
give written notice specifying the circumstances upon which a determination of
Cause has been made, and (ii) Employee shall have



--------------------------------------------------------------------------------

 



a 30-day period to cure such circumstances, if they are curable.  The Board may
proceed with a termination pursuant to this Section in the event the Employee
does not cure the specified circumstances within the 30-day period.  In that
Event Employee shall not be entitled to the benefits described in Section 15b,
and Employee shall receive payment for all accrued salary, unused vacation time,
and benefits under Employer’s benefit plans through the Termination Date, which
for purposes of this Section shall be the date on which notice of termination is
given.  Employer shall have no further obligation to pay any compensation of any
kind (including, without limitation, any incentive compensation or portion of
incentive compensation that otherwise may have become due and payable to
Employee with respect to the year in which such Termination Date occurs, which
for purposes of this Agreement shall be the date specified in Employer’s notice)
or severance payment of any kind or to make any payment in lieu of notice except
as specified in Section 18c herein.  All benefits provided by Employer to
Employee under this Agreement or otherwise shall cease on the Termination Date.

b. Definition of Cause.  “Cause” means the occurrence or existence of any of the
following with respect to Employee, as determined by an affirmative majority
vote of Impac Mortgage Holding, Inc’s Board of Directors:

(1) Employee is convicted of (or pleads nolo contendere to (A) a crime of
dishonesty or breach of trust, including such a crime involving either the
property of Employer (or any affiliate, subsidiary, or related entity of
Employer) or, the property entrusted to Employer ( or any affiliate, subsidiary,
or related entity of Employer) by its clients, including fraud, or embezzlement
or other misappropriation of funds belonging to Employer ( or any affiliate,
subsidiary, or related entity of Employer) or any of their respective clients,
or (B) a felony leading to incarceration of more than 90 days or the payment of
a penalty or fine of $ 100,000 or more;

(2) Employee materially and substantially fails to perform Employee’s job duties
properly assigned to Employee after being provided 30 days prior written
notification by the Board of Directors of Impac Mortgage Holdings, Inc setting
forth those duties that are not being performed by Employee; provided that
Employee shall have a reasonable time to correct any such failures to the extent
that such failures are correctable and Employer may not terminal Employee for
“cause” on the basis of any such failure that is cured with a reasonable time.

(3) Employee has engaged in willful misconduct or gross negligence in connection
with his service to Employer ( or any affiliate, subsidiary, or related entity
of Employer) that has caused or is causing material harm to Employer (or any
affiliate, subsidiary, or related entity of Employer;

(4) Employee’s material breach of any of the terms of this Agreement or any
other obligation that Employee owes to Employer ( or any affiliate, subsidiary,
or related entity of Employer), including a material breach of trust or
fiduciary duty or material breach of any proprietary right and inventions or
confidentiality agreement between Employer and Employee (or between Employee and
any affiliate, subsidiary, or related entity of Employer) ( as such agreements
may be adopted or amended from time to time by Employer and Employee).

(5) the death of Employee;





--------------------------------------------------------------------------------

 



(6) Employee is declared legally incompetent or has a mental or physical
condition that can reasonably be expected to prevent Employee from carrying out
his essential duties and obligations under this Agreement for a period of
greater than 90 days, notwithstanding Employer’s reasonable accommodation to the
extent required by law.

c. If Employee’s Termination is due to his death or disability as set forth in
Section 18 b Employee, or his estate, shall be entitled to, in addition to
whatever rights and benefits he has hereunder, a prorata portion of any unpaid
Executive Bonus until the Employee’s date of death or disability not yet paid
along with the full amount of any Annual Bonus if declared and not yet paid.

19. Termination on Resignation.

Employee may voluntarily terminate his employment with Employer at any time on
30 days’ prior written notice.  If Employee provides such notice, Employer, at
its discretion, may accelerate the termination of Employee’s employment to any
date after receipt of such notice from Employee and before the date of the
termination specified in such notice from Employee.  Any acceleration of the
termination of Employee’s employment shall be effective on written notice being
delivered to Employee by Employer.  On any such acceleration by Employer,
Employee shall not be entitled to any payment in lieu of notice.  If Employee’s
employment is terminated under this Section , Employee shall receive payment for
all accrued salary, unused vacation time, and benefits under Employer’s benefit
plans through the Termination Date, which for purposes of this Section shall be
the earlier of (a) the date on which the 30 days referred to above expires, (b)
the date to which Employer elects to accelerate the termination of Employee’s
employment, or (c) the date on which Employee ceases performing duties under
this Agreement.  Employer shall have no further obligation to pay compensation
of any kind (including without limitation any incentive compensation or portion
of incentive compensation that may otherwise have become due and payable to
Employee with respect to the year in which the Termination Date occurs, which
for these purposes shall be the date specified in Employer’s notice) or
severance payment of any kind or to make any payment in lieu of notice.  All
benefits provided by Employer to Employee under this Agreement or otherwise
shall cease on the Termination Date.

20. Employer’s Right to Assign Agreement.

In the event of a merger in which Employer is not the surviving entity, or of a
sale of all or substantially all of Employer’s assets, Employer may, at its sole
option, assign this Agreement and all rights and obligations under it to any
business entity that succeeds to all or substantially all of the Employer’s
business through that merger or sale of assets except that Employee may exercise
his right to Terminate this Agreement as provided for herein for Cause.

21. Rights and Obligations After Notice of Termination.

If Employee gives notice of termination of this Agreement under Sections 17 or
19, above, or if it becomes known that this Agreement will otherwise terminate
in accordance with its provisions, Employer may, in its sole discretion and
subject to its other obligations under this Agreement, relieve Employee of his
duties under this Agreement.

22. Duty of Cooperation After Termination.





--------------------------------------------------------------------------------

 



Employee agrees to cooperate with Employer, during the term of this Agreement
and 180 days thereafter (including following Employee’s termination of
employment for any reason), by being reasonably available to testify at the
request of Employer or any subsidiary or affiliate in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist Employer, or any subsidiary or affiliate, in any such action, suit, or
proceeding by providing information and meeting and consulting with Employer, or
representatives of or counsel to Employer, or any subsidiary or affiliate, as
reasonably requested.  Employer agrees to reimburse Employee for all expenses
actually incurred in connection with Employee’s provision of testimony or
assistance (including attorney fees incurred in connection therewith) on
submission of appropriate documentation to Employer.

23. Dispute Resolution and Binding Arbitration.

a. Employee and Employer agree that any dispute that arises out of or relates to
Employee’s employment relationship with Employer, the termination of that
employment relationship, or the validity, enforceability, or breach of this
Agreement (including this Section 23) shall be submitted to binding arbitration
in accordance with the Federal Arbitration Act, not the California Arbitration
Act.  For the purposes of this Section 23, “Employer” includes any of its
affiliates, successors, subsidiaries, or parent companies and any present or
former officer, director, employee, agent, attorney, or insurer of
Employer.  Nothing in this Section 23 shall prevent Employee from filing or
maintaining a claim for workers’ compensation, state disability insurance, or
unemployment insurance benefits, and nothing in this Section 23 shall be
construed to prevent or excuse Employee or Employer from, using existing
internal procedures for the resolution of complaints.  Employee may bring claims
before administrative agencies when the law permits the agency to adjudicate
those claims, even when there is an agreement to arbitrate; examples include
claims or charges with the United States Equal Employment Opportunity Commission
(or comparable state agency), the National Labor Relations Board, the U.S.
Department of Labor, or the Office of Federal Contract Compliance
Programs.  Nothing in this Section 23 shall require arbitration of disputes that
are excluded from coverage by this Section 23 or by law.

b. Employer and Employee agree that any dispute in arbitration will be brought
on an individual basis only, and not on a class, collective, or representative
basis on behalf of others (this agreement to be referred to hereafter as the
Class Action Waiver).  The Class Action Waiver does not apply to any claim that
Employee brings on behalf of both himself or herself and others under the
California Private Attorneys General Act of 2004.

c. Employee will not be subject to any retaliation or discrimination if Employee
seeks to challenge this arbitration provision or participate in a class,
collective, or representative action in any forum, but Employer may lawfully
seek enforcement of this Agreement under the Federal Arbitration Act and seek
dismissal of any class, collective, or representative actions or claims to the
fullest extent allowed by law.

d. The parties each expressly waive the right to a jury trial and agree that the
arbitrator’s award shall be final and binding on the parties, provided that any
award shall be reviewable by a court of law to the fullest extent allowed by
law, including for any error of law by the arbitrator.  The arbitrator shall
have discretion to award monetary and other damages, or to award no damages, and
to fashion any other relief that the arbitrator considers appropriate, but



--------------------------------------------------------------------------------

 



only to the extent consistent with law.  The parties expressly agree that the
arbitrator shall have discretion to award the prevailing party reasonable costs
and attorney fees incurred in bringing or defending an action under this Section
23, to the fullest extent allowed by law at the time the arbitration
commences.  Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.

e. Employer agrees to pay all costs and expenses unique to arbitration,
including the arbitrator’s fees.

24. Integration.

This Agreement contains the entire agreement between the parties and supersedes
all prior or contemporaneous oral and written agreements, understandings,
commitments, and practices between them, including all prior employment
agreements, whether or not fully performed by Employee before the date of this
Agreement.  Without limiting the generality of the foregoing, except as provided
in this Agreement, all understandings and agreements, written or oral, relating
to Employee’s employment by Employer or Employer’s payment of any compensation
or provision of any benefit in connection therewith or otherwise are hereby
terminated and shall be of no future force or effect.  Employee represents and
warrants that Employee is not relying on any representations made before or
outside of this Agreement.  No oral modifications, express or implied, may alter
or vary the terms of this Agreement.  No amendments to this Agreement may be
made except by a writing signed by the CEO or President of Employer, and
Employee.  No employee is authorized to alter or vary the terms of this
Agreement except by written agreement by the CEO or President of Employer.  Any
representations contrary to this Agreement, express or implied, written or oral,
made after the date of this Agreement are hereby disclaimed.

25. Choice of Law.

This agreement shall be construed and enforced in accordance with, and governed
by, the laws of the State of California, without giving effect to the conflict
of laws provisions thereof, with the exception of any claims that may be
governed by federal law, such as claims governed by the Federal Arbitration Act
or the Employee Retirement Income Security Act.

26. Notices.

Any notice to Employer required or permitted under this Agreement shall be given
in writing to Employer, either by personal delivery (including personal delivery
by e-mail) or by registered or certified mail, postage prepaid, addressed to the
CEO at Employer’s then principal place of business.  Any such notice to Employee
shall be given in a like manner and, if mailed, shall be addressed to Employee
at his home address then shown in Employer’s files.  For the purpose of
determining compliance with any time limit in this Agreement, a notice shall be
deemed to have been duly given (a) on the date of delivery, if delivered
personally to the party to whom notice is to be given, or (b) on the third
business day after mailing, if mailed to the party to whom the notice is to be
given in the manner provided in this Section 28.

27. Severability.





--------------------------------------------------------------------------------

 



If any provision of this Agreement is held invalid or unenforceable, the
remainder of this Agreement shall nevertheless remain in full force and
effect.  If any provision is held invalid or unenforceable with respect to
particular circumstances, it shall nevertheless remain in full force and effect
in all other circumstances.  If the Class Action Waiver in Section 29 is deemed
to be unenforceable, then Employer and Employee agree that this Agreement is
otherwise silent as to any party’s ability to bring a class, collective, or
representative action in arbitration.

28. Employee’s Representations.

Employee represents and warrants that he is not restricted, contractually or
otherwise, from entering into this Agreement.  Employee also warrants that he
will not use or disclose any of his former employers’ trade secrets,
confidential information or proprietary information in the course of his
employment by Employer.

29. Counterparts.

This Agreement may be executed on separate copies, any one of which need not
contain signatures of more than one party but all of which taken together shall
constitute one and the same Agreement.

30. Successors and Assigns.

This Agreement is intended to bind and inure to the benefit of and be
enforceable by Employee and Employer and their respective successors and
assigns, except that Employee may not assign any of his rights or duties under
this Agreement without Employer’s prior written consent.

31. Attorney Fees.

If any legal proceeding is necessary to enforce or interpret the terms of this
Agreement or to recover damages for breach of this Agreement, the prevailing
party shall be entitled to reasonable attorney fees as well as reasonable costs
and disbursements (including expert witness fees), in addition to any other
relief to which the prevailing party may be entitled.

32. Amendments.

No amendments or other modifications to this Agreement may be made except by a
writing signed by both parties.

33. No Third Party Rights Conferred.

Except for Employee’s estate under Section 21, above, and any successor of
Employer under Section 22, above, nothing in this Agreement, express or implied,
is intended to confer on any third person any rights or remedies under or
because of this Agreement.  There are no third party beneficiaries of this
Agreement.

34. Non Disparagement.





--------------------------------------------------------------------------------

 



During Employee’s employment Employee shall make no material negative or
derogatory comments, oral or written, directly , indirectly or by innuendo about
the Company, its officers, directors or employee.

Executed by the parties on March 14, 2018, at Irvine, California, to be
effective on the date first above written.

/s/ George Mangiaracina_______________
George A. Mangiaracina

Impac Mortgage Corp.,
a California corporation
Impac Mortgage Holdings, Inc.
A Maryland corporation

By: __/s/ Ron Morrison_________________


Name: ___Ron Morrison_______________


Its: ____EVP_________________________

 

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A

JOb DESCRiption and related ENTITIES

Direct, administer and coordinate the activities of the Organization in support
of policies, goals and objectives established by the Chief Executive Officer and
the Board by performing the following duties personally or through subordinate
managers.  For purposes of this Exhibit A., “Organization” means the Employer
and any affiliates or related entities of Employer for whom Executive is
requested, to provide services pursuant to the Agreement.  Guide and direct
management in the development, strategy, growth, production, expansion into new
geographic areas, promotion and the financial aspects of the Organization’s
products and services.  Direct the preparation of short-term and long-range
plans and budgets based on broad corporate goals and growth objectives.  Oversee
executives who direct department activities that implement the Organization’s
policies.  Create the structure and processes necessary to manage the
Organization’s current activities; and its projected growth.  Implement programs
that meet the Organization’s goals and objectives.  Maintain a sound plan of
corporate Organization, establishing policies to ensure adequate management
development and to provide for capable management succession.  Develop and
install procedures and controls to promote communication, and adequate
information flow within the Organization.  Establish operating policies
consistent with the Chief Executive Officer’s broad policies and objectives and
ensure their execution.  Evaluate the results of overall operations regularly
and systematically and reports these results to the Chief Executive Officer and
the Board.  Define responsibilities, authorities and accountability of all
direct subordinates and manage compliance with same.  Monitor all Organization,
activities and operations for compliance with local, state and federal
regulations and laws governing business operations, and implement and oversee
programs designed to ensure such compliance.  Manage a staff of employees
including but not limited to insuring compensation structures within the
Division are appropriate.  Perform supervisory duties to include:  hiring,
corrective action, performance appraisals, salary reviews, counseling, work
scheduling, training and budgeting.  Executive’s responsibilities do not include
those of an advertising spokesperson, appearing in commercials or other media or
materials distributed to the public.  Employer will not publish Executive’s
image or likeness without Executive’s consent.

Executive acknowledges and understands that Executive may be requested by
Employer to devote some or all of Executive’s time and effort curing the term of
employment pursuant to the Agreement to the businesses of Employer’s affiliates
or related entities pursuant to certain agreements between and among Employer
and such affiliates or related entities.

Executive understands and acknowledges that Executive’s obligations under the
Agreement, including Executive’s duties under the Proprietary Rights and
Inventions Agreement entered into, shall apply and extend, to Executive’s
knowledge of the business of Employer’s affiliates or related entities and any
trade secret or other confidential or proprietary information relating to same.

 

 





--------------------------------------------------------------------------------

 



EXHIBIT B

EXAMPLES FOR A 2018 ANNUAL BONUS

1.If the Annual Bonus for 2018 is $250,000 or less it is paid in full in cash.

2.If the Annual Bonus for 2018 is $500,000 and declared on March 30, 2019, then:

A.$250,000 is paid in cash

B.An additional $125,000 is paid in cash

C.Employee is given $125,000 in Restricted IMH stock * which if valued at $10
per share (for example purposes only) constitutes 12,500 shares.  The shares
would vest 4,167 shares on the one year anniversary date of the Bonus
declaration ( March 30, 2019), 4,166 shares on March 30, 2020 and the final
4,166 shares on March 30, 2021.

·



The value of the shares is determined as the average dosing price of the stock
on the 20 trading days prior to that year’s 10K filing.  The restricted stock
grant would then be issued within 20 days of the filing of the 10K for that year
but the vesting would be based upon the Bonus Declaration date as set forth
above.

 





--------------------------------------------------------------------------------

 



EXHIBIT C

EMPLOYEE CONFIDENTIALITY, NON-DISCLOSURE,
AND NON-RECRUITING AGREEMENT

This Employee Confidentiality, Non-Disclosure, and Non-Recruiting Agreement
(hereinafter referred to as the “Agreement”) is entered into by and between
Impac Mortgage Corp., a California corporation (hereinafter referred to as the
“Company”) and the employee whose name and signature appear below (hereinafter
referred to as the “Employee”) as of the date indicated below, in regard to the
following facts:

A.Company is involved in the business of providing residential mortgages to
individuals (hereinafter “Company Business”).

B.As part of Employee’s employment with the Company, Employee has or will be
exposed to and/or provided with trade secrets (hereinafter referred to as “Trade
Secrets”) and proprietary and confidential information (hereinafter referred to
as “Confidential Information”) relating to the operation of the Company Business
and its clients or customers.

C.The Company wishes to protect its Trade Secrets and Confidential Information
from unauthorized possession, use or disclosure, and to protect itself from
unfair competition.  Accordingly, Employee acknowledges that a part of the
consideration Employee is providing the Company in exchange for his/her
employment and continued employment with the Company is Employee’s agreement to
maintain the secrecy of the Company’s Trade Secrets and Confidential information
in the manner provided herein.

In consideration of the foregoing, Employee agrees as follows:

1.Duty of Loyalty.  While employed by the Company, Employee agrees at all times
to devote his/her best efforts to the business of the Company, to perform
conscientiously all duties and obligations required or assigned, and not to
usurp, for persona! gain, any opportunities in the Company’s line of business.

2.Protection of the Company’s Trade Secrets and Confidential Information.

A.Definition of “Trade Secrets.”  Employee acknowledges and agrees that, through
Employee’s employment with the Company, Employee has or will be exposed to
and/or provided with the Company’s Trade Secrets.  “Trade Secrets” mean
information, including a formula, pattern, compilation, program, device, method,
technique or process, that: (1) derives independent economic value, actual or
potential, from not being generally known to the public or to other persons or
entities who can obtain economic value from its disclosure or use and (2) is the
subject of efforts that are reasonable under the circumstances to maintain it
secrecy.  The Company’s Trade Secrets include, but are not limited to, the
following: The Company’s files and records regarding customers, prospective
customers, independent contractors, subcontractors, vendors, and suppliers, such
as contact information; customer lists; prospective customer lists; customer
profiles, needs, specifications, account history, habits, and correspondence;
information and documents pertaining to analyses and forecasts of production
capacity and readiness to meet customer needs; business plans and strategy;
information and documents regarding, development,



--------------------------------------------------------------------------------

 



testing, and composition of the Company’s products and services (including, but
not limited to, manuals, formulas, flowcharts, specifications, and other
products containing information that may be useful to a competitor); custom
forms and documents created for internal use in conducting Company Business;
software developed by or for the benefit of the Company and related data source
code and programming information (whether or not patentable or registered under
copyright or similar statutes); the methods and systems used by the Company in
soliciting, marketing, selling and providing its products and services to its
customers; financial and accounting information, such as budgets, cost, pricing,
and billing information, estimating processes, revenues, and profit margins,
targets, and forecasts; unpublished financial statements; and sales and
marketing plans, strategies, programs, methods, and techniques.  Employee
acknowledges and agrees that the Company’s Trade Secrets are not generally known
to the public or to the Company’s competitors, were developed or compiled at
significant expense by the Company over an extended period of time, are the
subject of the Company’s reasonable efforts to maintain their secrecy, and that
the Company derives significant independent economic value by keeping its Trade
Secrets a secret.

B.Definition of “Confidential information.”  Employee acknowledges and agrees
that, through Employee’s employment with the Company, Employee has or will be
exposed to and/or provided with the Company’s Confidential
Information.  “Confidential Information” means all information belonging to the
Company, whether reduced to writing or in a form from which such information can
be obtained, translated or derived into reasonably usable form, and whether the
information is simply in Employee’s head, that has been provided to Employee
during Employee’s employment with the Company and/or Employee has gained access
to while employed by the Company and/or was developed by Employee in the course
of Employee’s employment with the Company, that is proprietary and confidential
in nature.  The Company’s Confidential Information includes, but is not limited
to, information believed by the Company to be a Trade Secret that ultimately
does not qualify as such under applicable state or federal law but nonetheless
was maintained by the Company as confidential, as well as other information
maintained as confidential by the Company, including, but not limited to:
information concerning the nature of the Company Business and its manner of
operation; the methods, strategies, programs, and systems used by the Company in
soliciting, marketing, selling and providing its products and services to its
customers; financial and accounting information (such as cost, pricing and
billing information, price lists, customer profiles and needs, financial
policies and procedures estimating processes, revenues, and profit margins,
targets, and forecasts); sales and marketing information, such as sales
strategies and programs; information concerning the Company’s customers and
prospective customers (including, but not limited to, customer lists,
prospective customer lists, product and service pricing information, revenues
from customer accounts, customer purchasing habits and special needs, contract
terms and expiration dates, personal and private information and data of
customers and prospective customers, correspondence with customers, negotiation
histories, billing histories, and any information about specific customers’
needs and pricing or service preferences); information identifying persons who
previously purchased any products or services from the Company; information
concerning the Company’s independent contractors, subcontractors, vendors, and
suppliers (including lists of all the foregoing); plans and projections for
business opportunities for new or developing business; information regarding the
Company’s products and services, such as technical data design, flowcharts,
plans, proposals, processes, formulae, data and know-how, discoveries,
developments, designs, improvements, inventions (whether or not patentable),
experimental and research work,



--------------------------------------------------------------------------------

 



and methods; computer and electronic systems, programs, software, disks, tapes,
reports, memoranda, charts, notes, manuals, and drawings; software developed by
or for the benefit of the Company and related data source code and programming
information (whether or not patentable or registered under copyright or similar
statutes); unpublished financial statements, budgets, projections, and licenses;
employee training methods and employee policies and procedures; personnel files
and employment-related records of the Company’s current and former employees
(other than Employee’s information) (including, but not limited to, information
related to the hiring, recruitment, retention, and termination of the Company’s
current and former employees, as well as information related to their job
duties, assignments, skills, performance, discipline, promotions, compensation,
benefits, leaves of absence, and medical files); the Company’s organizational
structure and internal correspondence regarding personnel changes and internal
reporting structures; and information concerning the Company Business
relationships with persons, firms, corporations and other
entities.  Additionally, Confidential Information includes private information
of and/or about the Company’s customers that the Company collects, compiles and
maintains, including without limitation credit information, social security
numbers, addresses, phone numbers, and other private data, whether or not the
Company has a legal obligation to safeguard the privacy of such information
under applicable state and federal law.

C.Information Not Included Within the Definition of Trade Secrets and/or
Confidential Information.  For avoidance of doubt, the Company’s Trade Secrets
and Confidential Information do not include any information that: (1) is already
in the public domain or becomes available to the public through no breach by
Employee of this Agreement; (2) was lawfully in the Employee’s possession prior
to disclosure to Employee by Company; (3) is lawfully disclosed to Employee by a
third party without any obligations of confidentiality attaching to such
disclosure; or (4) is developed by Employee entirely on his/her own time without
the Company’s equipment, supplies or facilities and does not relate at the time
of conception to the Company Business or actual or demonstrably anticipated
research or development of the Company.

D.Company Property.  Employee acknowledges and agrees that all Trade Secrets and
Confidential Information developed, created or maintained by Employee, alone or
with others, while he/she is employed by the Company, shall remain at all times
the sole property of the Company, regardless of where such Trade Secrets and
Confidential Information may be stored or maintained by Employee, including,
without limitation, on any personal electronic or mobile device owned by
Employee.  Employee further acknowledges and agrees that all contact information
of and ail communications (including emails, text messages, and other private
electronic messages) with the Company’s customers, prospective customers and
vendors that Employee may come to possess during Employee’s employment with the
Company shall remain the sole property of the Company even if Employee stores
such information on Employee’s personal cell phone or electronic device, and
Employee shall not take and fail to return such information after termination of
Employee’s employment with the Company for any reason.

E.Safeguarding of Company’s Property and Information.  Employee is strictly
prohibited, at all times during Employee’s employment with the Company except
with prior written approval of the Company’s President, from forwarding from
Employee’s Company email account to Employee’s personal email account(s) any
emails or documents containing any Company Trade Secrets and/or Confidential
Information, as well as from copying, transferring or uploading to Employee’s
personal Cloud-based or online storage accounts such as a personal



--------------------------------------------------------------------------------

 



Dropbox or Google Docs account any documents containing any Company Trade
Secrets and/or Confidential Information.  Employee is also strictly prohibited,
at all times during Employee’s employment with the Company except with the
express or implicit authorization of the Company, and then only for the sole
benefit of the Company during the term of employment, from removing from the
premises of the Company any physical item or document, or any written,
electronic or recorded copy of any physical item or document, containing or
embodying any Company Trade Secrets and/or Confidential information, including
without limitations the same in electronic or digital form.  Employee shall not
leave any of the Company’s Trade Secrets and Confidential Information unattended
in any area, whether on or off the Company’s premises, where leaving such
information unattended creates a risk that the information may be accessed or
acquired by any individual who is not authorized to view or access the Company’s
Trade Secrets and Confidential Information.

F.Company-issued or Subsidized Electronic Devices.  If Employee is issued any
electronic device by the Company such as a smart phone, iPad, laptop computer,
or external hard drive, or if the Company is otherwise subsidizing the cost of
Employee’s use of any electronic device, Employee agrees that the following
shall govern Employee’s use, access, and possession of such devices:  (1)
Employee has no right to privacy with respect to any data that is stored on the
device; (2) Employee’s use of the device shall be in accordance with the
Employee Handbook policies pertaining to use of Company equipment, computers,
networks and systems; (3) Employee will not use the device in any circumstances
in which use of the device may distract Employee or others from any business
task that requires close attention or otherwise may create an unsafe condition;
(4) Employee will not use the device in a manner that violates any applicable
federal, state and local laws such as driving laws; (5) Employee will return all
such devices to the Company when requested to do so by the Company and/or
immediately upon termination of Employee’s employment with the Company for any
reason; (6) as soon as Employee begins to consider leaving the Company or
Employee realizes his/her employment with the Company has or will soon come to
an end, Employee will not wipe or delete or cause any data to be wiped or
deleted from any such device before returning the device to the Company; (7) as
soon as Employee’s employment with the Company terminates for any reason, or as
soon as the Company requests that Employee return the device for any reason,
Employee no longer has authorization or consent from the Company to access the
device and Employee will not access the device for any reason before returning
it to the Company; and (8) before Employee returns the device to the Company,
whether upon request by the Company to return it or termination of Employee’s
employment, if Employee has stored any data on the device that Employee
considers to be personal, Employee will not retrieve or access the device to
retrieve such personal data except with the written consent of the Company or in
the presence of an authorized Company representative.

G.Covenant Not to Use, Publish or Disclose the Company’s Trade Secrets and/or
Confidential Information During and After Termination of Employment.  Employee
acknowledges and agrees that Employee’s employment with the Company creates a
relationship of confidence and trust with the Company with respect to all of the
Company’s Trade Secrets and Confidential Information.  Therefore, at any time
during Employee’s term of employment or following the termination of Employee’s
employment with the Company, whether voluntary or involuntary, Employee shall
not, except as required in the conduct of the Company Business or as authorized
in writing by the Company, use, publish or disclose any of the Company’s Trade
Secrets and/or Confidential Information in any manner
whatsoever.  Notwithstanding the foregoing, this



--------------------------------------------------------------------------------

 



Section 2.G. does not prohibit or limit the right of Employee to discuss, debate
and communicate with other employees of the Company regarding his or her
workplace terms and conditions of employment, including wages.  Additionally,
Employee’s agreement not to disclose or use Trade Secrets and/or Confidential
information includes an agreement to exercise due diligence and reasonable care
when handling, maintaining, transferring, disposing or storing any Trade Secrets
and/or Confidential Information so as to not violate any consumer federal or
state privacy laws.  Employee also agrees to fully and completely comply with
any and all security and privacy policies enacted by the Company, including but
not limited to all policies and directives of Company.

H.Covenant Not to Solicit the Company’s Clients and/or Customers After
Termination of Employment Through the Use of the Company’s Trade Secrets and/or
Confidential Information.  Employee agrees that for a period of one (t) year
following the termination of his/her employment with the Company, whether
voluntary or involuntary, Employee shall not, directly or indirectly, solicit or
attempt to solicit any business from any of the Company’s clients and/or
customers for the purposes of providing products or services that are
competitive with those provided by the Company where such solicitation and/or
attempt at solicitation is done by Employee through the use of the Company’s
Trade Secrets and/or Confidential Information.

3.Non-Recruiting Covenant.  Employee acknowledges and agrees that the Company
has invested substantial time and effort in assembling its present personnel and
that as a result of Employee’s employment with the Company, Employee will become
privy to and familiar with Company’s personnel and recruiting practices and
strategies and with Company’s human capital and talent.  Therefore, Employee
agrees that for one (1) year following his/her termination of employment with
the Company, whether voluntary or involuntary, Employee will not directly or
indirectly recruit, or attempt to recruit, any employee of the Company, or
induce or attempt to induce any employee of the Company, to terminate or cease
employment with the Company.  Notwithstanding the foregoing, nothing in this
Section 3 shall prevent Employee from receiving and considering any application
from any employee of the Company that is not solicited by Employee or on
Employee’s behalf.

4.Covenant Not to Compete During Term of Employment.  Employee promises that
during his/her term of employment with the Company, he/she shall not, directly
or indirectly, either as an employee, employer, consultant, agent, principal,
partner, corporate officer, board member, director, or in any other individual
or representative capacity, engage or attempt to engage in any competitive
activity relating to the subject matter of his/her employment with the Company
or relating to the Company’s line of business.

5.Reasonableness of Restrictive Covenants.  Employee acknowledges that he/she
has carefully read and considered Sections 2, 3 and 4 of this Agreement and
agrees that the restrictions set forth therein are fair and reasonable, are
supported by valid consideration, and are reasonably required to protect the
legitimate business interests of the Company.

6.Defend Trade Secrets Act Immunity.  Notwithstanding any provisions in this
Agreement or Company policy applicable to the unauthorized use or disclosure of
trade secrets, Employee is hereby notified that, pursuant to the Defend Trade
Secrets Act as contained in 18 U.S.C. § 1833, Employee cannot be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that is made (a) in confidence to a Federal,



--------------------------------------------------------------------------------

 



State, or local government official, either directly or indirectly, or to an
attorney; and (b) solely for the purpose of reporting or investigating a
suspected violation of law.  Employee also may not be held so liable for such
disclosures made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal, in addition, individuals who file
a lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order provided the Employee’s actions are
consistent with 18 U.S.C. § 1833.

7.Prior Agreement, Relationshops and Commitments. 

A.Except as disclosed in the form attached hereto as Exhibit A.  Employee has no
agreements, relationships, or commitments to any other person or entity that
conflict with or would prevent Employee from performing any of Employee’s
obligations to the Company under this Agreement, or would otherwise prevent
Employee from performing his/her job duties while employed by the Company.

B.Employee will not disclose and has not disclosed to the Company and will not
use, or induce the Company to use, any trade secrets or confidential information
of others.  Employee represents and warrants that he/she has returned all
property, trade secrets and confidential information belonging to others and is
not in possession of any such property, confidential information or trade
secrets.

C.Employee agrees to indemnify, defend and hold harmless the Company and its
officers, directors and employees from any and all claims, damages, costs,
expenses or liability, including reasonable attorney’s fees incurred in
connection with or resulting from any breach or default of the representations
and warranties contained in this Section 8.

8.Termination of Employment.  If Employee’s employment with the Company is
terminated for any reason, whether voluntarily or involuntarily, Employee shall
promptly, regardless of whether requested by Company to do so at the time of
Employee’s termination:

A.Inform the Company of and deliver to the Company all records, files,
electronic data, documents, plans, reports, books, notebooks, notes, memoranda,
correspondence, contracts and the like in Employee’s possession, custody or
control that contain any of the Company’s Trade Secrets or Confidential
Information which Employee prepared, used, or came in contact with while
employed by the Company;

B.Inform the Company of and deliver to the Company all records, files,
electronic data, documents, plans, reports, books, notebooks, notes, memoranda,
correspondence, contracts and the like in Employee’s possession, custody or
control that pertain in any way to the business of the Company and which
Employee prepared, used, or came in contact with while employed by the Company;

C.Deliver to the Company all tangible property in Employee’s possession, custody
or control belonging to the Company, including, but not limited to, key cards,
office keys,



--------------------------------------------------------------------------------

 



cell phone, pagers, personal digital assistants, external hard drives, thumb
drives, zip drives, lap top computers and desk top computers;

D, and

 

9.Injunctive Relief.  Employee acknowledges and agrees that if the Company’s
Trade Secrets and/or Confidential information were disclosed to a competing
business or used in an unauthorized manner as provided herein, such unauthorized
disclosure or use would cause immediate and irreparable harm to the Company and
would give a competing business an unfair business advantage against the Company
for which the Company may not have an adequate remedy at law.  As such, Employee
agrees that the Company shall be entitled to any proper injunction, including
but not limited to temporary, preliminary, final injunctions, temporary
restraining orders, and temporary protective orders, to enforce Sections 2, 3, 4
and 5 of this Agreement in the event of breach or threatened breach by Employee,
in addition to any other remedies available to the Company at law or in
equity.  The restrictive covenants contained in this Agreement are independent
of any other obligations between the parties, and the existence of any other
claim or cause of action against the Company is not a defense to enforcement of
said covenants by injunction.

10.Notice to Third Parties.  Employee authorizes the Company to provide a copy
of this Agreement to third parties, including, but not limited to, Employee’s
subsequent, anticipated, or possible future employers.

11.At-Will Employment.  Employee agrees and understands that nothing in this
Agreement shall confer any right with respect to continuation of employment with
the Company, nor shall it interfere in any way with Employee’s right or the
Company’s right to terminate Employee’s employment at any time, with or without
cause, with or without notice.

12.Waiver.  No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach.  No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.

13.

14.Entire Agreement.  This is the entire agreement between the Company and
Employee regarding the secrecy, use and disclosure of the Company’s Trade
Secrets and Confidential Information and this Agreement supersedes any and all
prior agreements regarding these issues.  The provisions of this Agreement shall
be governed by and construed in accordance with the laws of the State of
California without giving effect to the principles of conflict of laws.  This
Agreement consists of a series of separate restrictive covenants, all of which
shall survive and be enforceable in law and/or equity after Employee’s
termination or cessation of employment.

15.Severability.  Each provision of this Agreement is intended to be severable,
if any court of competent jurisdiction determines that one or more of the
provisions of this Agreement, or any part thereof, is or are invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
or impair any other provision of this Agreement, and this



--------------------------------------------------------------------------------

 



Agreement shall be given full force and effect while being construed as if such
invalid, illegal or unenforceable provision had not been contained within
it.  If the scope of any provision in this Agreement is found to be too broad to
permit enforcement of such provision to its full extent, Employee consents to
judicial modification of such provision and enforcement to the maximum extent
permitted by law.

16.Incorporation of Recitals.  The Recitals referenced at the beginning of this
Agreement are hereby incorporated by this reference into this Agreement as
material terms of this Agreement.

17.Counterparts and Facsimile/Digital Signatures.  This Agreement may be
executed in any number of counterparts, each of which will be deemed to be an
executed Agreement and each of which shall be deemed to be one and the same
instrument.  A facsimile or digital signature shall be treated as an original
signature for all purposes.

The undersigned acknowledges that he/she has read and understood this Agreement,
and that he/she signs this Agreement intending to be bound by its terms as of
the date indicated below.

_________________________________
Employee’s Signature

____________________________________
Employee’s Printed Name

_______________________________
Date

Accepted and agreed to:

Impac Mortgage Corp., a California corporation

By:__________________________________

Printed Name:_________________________

Title:.________________________________

Date:_________________________________

 





--------------------------------------------------------------------------------

 



EXHIBIT A

PRIOR AGREEMENTS, RELATIONSHIPS AND COMMITMENTS

I represent and warrant that, except as disclosed below, I have no agreements,
relationships, or commitments to any other person or entity that conflict with
or would prevent me from performing any of my obligations to the Company under
this Agreement, or would otherwise prevent me from performing my job duties
while employed by the Company (if none, so state):

____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________

Date: _________________________________________________________

[Employee’s Signature]

 





--------------------------------------------------------------------------------

 



EXHIBIT D

EMPLOYMENT SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS

1.Parties.  This is a confidential Employment Separation Agreement and General
Release (hereafter “Separation Agreement”) and is entered into by and between
George A. Mangiaracina (referred to herein as “Employee”) and Impac Mortgage
Corp. and Impac Mortgage Holdings, Inc. (jointly referred to as “Impac”) on
behalf of itself and its agents, employees, officers, directors, shareholders,
parents, subsidiaries, affiliates, predecessors, partners, principals,
administrators, representatives, attorneys, insurers, reinsurers, and
beneficiaries and all persons acting by, through, under, or in concert with
these entities or persons, and each of their respective successors and assigns
(collectively, “Impac’s Representatives”).  The effective date of this
Separation Agreement is                          (“Effective Date”).  The term
“Party” or “Parties” as used herein shall refer to Employee and/or Impac, as may
be appropriate.

2.Recitals.  The purpose of this Separation Agreement is to formally and
permanently separate Employee from employment with Impac and for Employee to
provide a general release to Impac and Impac’s Representatives for any and all
known or unknown claims.

3.Review and Revocation.  Employee has up to twenty-one (21) calendar days from
the Effective Date to consider this Separation Agreement.  Once the Employee
executes this Separation Agreement, the Employee has the right to revoke this
Separation Agreement for a period of seven (7) calendar days following the day
the Employee executes this Separation Agreement.  Any revocation within this
period of time must be submitted, in writing, and state, “I hereby revoke my
acceptance of our Separation Agreement.” The revocation must be personally
delivered or delivered by verifiable overnight mail to Impac attn.:  Human
Resources, 19500 Jamboree Road, Irvine, California 92612, and postmarked within
seven (7) calendar days of execution of this Separation Agreement.  This
Separation Agreement shall not become effective or enforceable until the
revocation period has expired and no sooner than eight (8) days after Employee
dates and signs this Separation Agreement.  If the last day of the revocation
period is a Saturday, Sunday, or legal holiday in the state in which Employee
was employed on the last day of employment, then the revocation period shall not
expire until the next following day which is not a Saturday, Sunday, or legal
holiday (“Revocation Period”).  Employee agrees that any modifications, material
or otherwise, to this Separation Agreement do not restart or affect in any
manner the original up to twenty-one (21) calendar day consideration period.

4.Dates of Employment.  Employee’s has received regular pay through and Employee
agrees that any regular pay has been stopped as of that date.  Employee’s
employment records with the Company will reflect a termination date of
                            .

5.Separation Proceeds.  Upon the execution of this Separation Agreement and
expiration of the Revocation Period, Impac shall pay the total sum of
$                  (the “Separation Proceeds”), less applicable withholdings,
pursuant to the terms of that Key Executive Employment Agreement dated March 14,
2018.





--------------------------------------------------------------------------------

 



6.Benefits.  Employee will be eligible for Impac’s COBRA program effective
        .  If Employee elects COBRA coverage, Impac will pay the COBRA premium
for Employee and his family for up to 6 months for coverage similar to what
Employee had under Impac’s available insurance.  Thereafter, Employee will be
responsible to remit monthly COBRA premiums to Impac’s Administrator monthly to
remain eligible for COBRA benefits.

7.No Consideration Absent Execution of this Separation Agreement.  Employee
understands and agrees that Employee will not receive the Separation Proceeds or
any portion thereof or Benefits, absent the execution of this Separation
Agreement.

8.General Release of Claims.  In consideration of the Separation Proceeds set
forth in Paragraph 4 above, the Employee irrevocably and unconditionally
releases and forever discharges Impac and Impac’s Representatives from any and
all, known or unknown, asserted or unasserted, claims, liabilities, losses,
agreements, rights, causes of action and expenses of any nature whatsoever based
upon any act, omission or occurrence occurring from the beginning of time up to
and including the Effective Date of this Separation Agreement.  This general
release includes, but is not limited to, any claims or rights the Employee may
have under any federal, state or local laws or regulations affecting the terms
and conditions of Employee’s employment or prohibiting employment discrimination
on the basis of any protected characteristic under applicable law(s), including
but not limited to race, color, national origin, religion, sex, age, sexual
orientation, ancestry, medical condition, marital status, physical or mental
disability, or other public policy (including, but not limited to, those covered
by the California constitution; the United States Constitution; the California
Fair Employment and Housing Act, Cal. Govt. Code Section 12900, et seq.; the
Civil Rights Act of 1964 (Title VII), as amended, 42 U.S.C. Section 2000e et
seq.; the Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of
the United States Code; the Fair Labor Standards Act, as amended; the National
Labor Relations Act, as amended; the Labor-Management Relations Act, as amended;
the Worker Adjustment and Retraining Notification Act of 1988, as amended; the
Rehabilitation Act of 1973, as amended; the Age Discrimination of Employment
Act, as amended, 29 U.S.C. Section 621 et seq.; the Americans With Disabilities
Act of 1990, as amended, 42 U.S.C. Section 12101, et seq.; the Equal Pay Act;
the Older Workers Benefit Protection Act; the Pregnancy Discrimination Act; the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. Section
1001, et seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. Section 2601,
et seq.; the Fair Credit Reporting Act; the Immigration Reform Control Act; the
Occupational Safety and Health Act; the Uniformed Services Employment and
Reemployment Rights Act; the Employee Polygraph Protection Act; the employee
(whistleblower) civil provisions of the Criminal Fraud and Accountability Act
(Sarbanes Oxley Act); the California Family Rights Act, as amended, Cal. Govt.
Code Section 12945.1, et seq.; and the California Labor Code; and any personal
gain with respect to any claim arising under the qui tarn provisions of the
False Claims Act, 31 U.S.C. §3730.  This also includes, but is not limited to, a
release of any and all claims, allegations, demands and/or rights relating to
Employee’s prior employment with Impac, the ending or termination of that
employment, the vesting or non-vesting of stock, and any other agreements and/or
covenants between the Parties, including any claim alleging breach, rescission,
non-performance or invalidity, any and all claims or torts arising under the
statutes and common law of California and/or any other state or territory of the
United States, excepting any action to enforce any provision(s) of this
Separation Agreement.  This Separation Agreement, upon full execution by the
Employee, shall act as an irrevocable bar to any and all actions, lawsuits or
proceedings brought by Employee against Impac



--------------------------------------------------------------------------------

 



and/or Impac’s Representatives arising from or in connection with any matter
covered by this Separation Agreement.  However, if, notwithstanding this
Separation Agreement, Employee brings an action against Impac or Impac’s
Representatives, based on any matter covered by this Separation Agreement, the
Employee agrees to pay all costs and expenses incurred by Impac or Impac’s
Representatives in defending against such suit, including reasonable attorney
fees.

9.Waiver of Unknown Claims.  To effect a full and complete release as described
above, the Employee expressly waives and relinquishes all rights and benefits
afforded by California Civil Code Section 1542, or other similar statute(s), and
do so understanding and acknowledging the significance of such specific waiver
of Section 1.542 and/or other similar statute(s).  Section 1542 of the Civil
Code of the State of California states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by his or her must have materially affected his or her Separation with
the debtor.

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Employee, the
Employee expressly acknowledges that this release is intended to include in its
effect, without limitation, all claims not known or suspected to exist in the
Employee’s favor as of the execution of this Separation Agreement, and that this
release contemplates the extinguishment of any such claim or claims which the
Employee has or may have against Impac or Impac’s Representatives.  The Parties
do not know of any action at law or in equity or administrative proceedings
currently pending which concern allegations, claims or demands made in or
related to the employment of Employee or otherwise the subject of this
Separation Agreement.

10.Affirmation.  The Employee affirms that the Employee has not filed, caused to
be filed, or presently is a party to any claim, complaint, proceeding or action
against Impac or Impac’s Representatives in any forum or form.

11.Confidentiality.

a.Employee agrees that unless directed to do so by a Court order, Employee will
not publicize or disclose or cause or knowingly permit or authorize the
publicizing or disclosure of the terms and/or conditions set forth in this
Separation Agreement, the contents of the Separation Agreement, the existence of
the Separation Agreement, and/or any and all discussions between the Parties
regarding this Separation Agreement (hereafter collectively referred to as
“Confidential Information”) to any person, firm, organization or entity of any
and every type, public or private, for any reason, at any time, without the
prior written consent of the President of Impac.

b.Employee is permitted to disclose Confidential Information to Employee’s
spouse, immediate attorneys, financial planner(s), and accountants (collectively
the “Employee’s Group”).  However, each member of Employee’s Group to whom
Employee discloses Confidential Information shall be bound to the
confidentiality provisions hereof and any unauthorized



--------------------------------------------------------------------------------

 



disclosure of Confidential Information by any such person so informed shall
constitute a breach by such Party of Paragraph 12 (a) above and a material
breach of this Separation Agreement.

c.Employee is also permitted to disclose the amount of Separation Proceeds set
forth in Paragraph 4 above, as required by law, to governmental taxing
authorities.

12.Governing Law and Interpretation.  This Separation Agreement shall be
governed by and conformed in accordance with the laws of the State of
California.  In the event any Party breaches any provision of this Separation
Agreement, it is understood an action may be instituted to specifically enforce
any and all terms of this Separation Agreement.  Should any provision of this
Separation Agreement, except the general release language set forth in
Paragraphs 7 and 8 above, be declared illegal or unenforceable by any court of
competent jurisdiction and unable to be modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Separation Agreement in full force and effect.  The exclusive venue for any
dispute arising out of this Separation Agreement shall be the United States
District Court for the Central District of California or, in the event no
federal jurisdiction exists, the Superior Court for the State of California.

13.No Admission of Wrongdoing.  The Parties agree that neither this Separation
Agreement, nor the entering into the Separation Agreement, nor the furnishing of
the consideration for this Separation Agreement, shall be deemed or construed at
any time for any purpose as an admission by Impac or any of Impac’s
Representatives of any liability, breach of contract, or otherwise unlawful or
improper conduct, fault or wrongdoing of any kind.  Indeed, Impac expressly
denies liability, breach of contract, or any otherwise unlawful or improper
conduct, fault or wrongdoing.

14.No Transfer/Assignment of Claims.  Employee warrants and represents that
Employee has not assigned or transferred, or purported to assign or transfer, to
any person or entity all or any part of or any interest in any claim released
under this Separation Agreement.  Employee further represents that Employee is
the sole owner of all rights, interests and claims released herein.

15.Consultation with Counsel.  Employee warrants and represents that Employee
has and/or was provided the opportunity to consult with an attorney and fully
understands the terms and effect of this Separation Agreement.  Employee also
warrants and represents that Employee executes this Separation Agreement freely
and voluntarily and without coercion or duress, and that Employee understands
that this Separation Agreement releases all known and unknown claims of every
kind which Employee may have against Impac or Impac’s Representatives.

16.Amendment.  This Separation Agreement may not be modified, altered or changed
except upon express written consent of the Parties wherein specific reference is
made to this Separation Agreement.

17.Miscellaneous Provisions.

a.The Parties agree that this Separation Agreement may be executed in
counterparts and shall be deemed executed when the Parties have signed and
transmitted counterparts to each other.  All counterparts taken together shall
constitute a single agreement. 



--------------------------------------------------------------------------------

 



Further, all signed faxed or emailed copies of this Separation Agreement shall
be treated as if they are the original document.

b.This Separation Agreement was negotiated by the Parties.  In the event any
trier of fact should believe any term to be vague or ambiguous, this Separation
Agreement shall be construed as if the Parties jointly prepared it.

c.Headings in this Separation Agreement are for convenience only and do not
limit or define any provision.

18.Entire Agreement.  This Separation Agreement in conjunction with the terms of
the Key Executive Employment Agreement dated March 14, 2018 constitutes the
entire agreement among the Parties, and fully supersedes any prior obligation,
understanding or communication of the Parties to each other.  The Parties
acknowledge that they have not relied on any representations, promises, or
agreements of any kind made to the Parties in connection with their decision to
accept this Separation Agreement, except for those set forth in this Separation
Agreement and in the Key Executive Employment Agreement dated March 14, 2018.

IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily execute this
Separation Agreement as of the date set forth below:

Executed on _____________ 2017

By: __________________________________
George A. Mangiaracina

Executed on _____________ 2017

By: __________________________________


 

 



--------------------------------------------------------------------------------